Title: To George Washington from Brigadier General Henry Knox, 27 July 1779
From: Knox, Henry
To: Washington, George


        
          Sir
          West Point 27 July 1779
        
        Your Excellency yesterday, stated to your Council of General Officers, our Force and that of the Enemy, our and their situation, and requested the opinion of the Gentlemen seperately, on the position that it will be proper for us to take, on the question whether any and what offensive measures can with propriety be pursued at present? and of the line of Conduct necessary for us to pursue under the circumstances stated.
        It is a matter to be much lamented, That this Continent boasting of its Strength, and numbers, should be so extremely weak, in the field as to be unable to face the Enemys force in any situation whatever. But lamentations is all that we can do. We must take circumstances as we find them and make the most of the materials in our possession.
        The General principles of the War being known to be defensive, and having been found by our own experience, and the concurrent opinion of our Enemies, and all Europe, to be the proper line by which we are to conduct ourselves, we are still to pursue the same measures, and the End will be crown’d with success—That is, that there can scarcely be a Combination of events so exceedingly unfavorable, which will warrant our fighting General Actions, with the Enemy with the ballance of chances against us. But we are to be very watchful for all detachments, and upon all favorable opportunities endevor to Strike.
        By the Enemys extreme Caution we are to Judge they are expecting reinforcements, or waiting the decision of some political event in Europe. If they do not expect reinforcements I know not how to account for their keeping possession of Stoney and Verplanks points more especially after the loss they have sufferd at the former place. It certainly deprives them of a very considerable part of their present operating force in the field. The mere possession of those places, as posts which are of real present Value to them, or real Injury to us, is by no means of equal importance, to the active services of the troops of the Garrisons in the field.
        They either intend to make use of those posts, as a security in their operations against West point, when they shall have received reinforcements, or they mean to awe us in such a manner and alarm us by frequent movements up the River, as will prevent our making approaches to New-York, in case a French Fleet should arrive, and other circumstances be favorable. It is an event of this kind that would oblige the Enemy instantly to evacuate the posts at Kings-Ferry, &

draw all their force to New-York. and it is a matter for which we ought to be preparing.
        An Attempt on that City in conjunction with a fleet would justify your Excellency in drawing out any number of men and in making the greatest exertions: If it succeeded The Event would amply repay the Expence. if it did not, The very enterprize of reducing the Enemy to stand upon their defence in their Citadel would be such a disgracing circumstance in the Eyes of all Europe and so honorable to our Arms as would fully justify the attempt. added to which it would totally prevent the possibility of any predatory excursions during the Campaign.
        An Attempt on Verplanks or Stoney point has been mention’d as an elig[i]ble circumstance. I confess I do not see the Advantage of such an attempt excepting the disgrace which will be reflected on the Enemy in case of Success—Stoney point from its peculiar situation appears to be out of the question without the whole army should cover the operation and the impropriety of a Step of that kind in the present unfinish’d state of our Works at this post would be very obvious—Verplanks point then is the only consideration. From the Enemy’s having possession of the River Stoney and Verplanks points must be consider’d as the same, from the facility with which either side might reinforce the other. To invest and beseige 2000 men would certainly require 4 or 5000. which number I suppose could not be spar’d at present. But supposing it could the Event of driving them away is not quite certain—It must be a Work of Artillery—It is presum’d they have plenty of Ammunition, which is not the case with us—after all admitting that we drive them away for I do not suppose as they are possess’d of the Water that we can take them I do not see any great advantage, as they would retire to Stoney point—But if we should not drive them away which is very possible considering the nearness of their main Ar⟨m⟩y we should have a much larger portion ⟨of⟩ disgrace than if we had never attempt⟨ed⟩ it.
        Unless the Enemy receive ⟨a⟩ large reinforcement their operations will b⟨e⟩ pretty much confin’d. I suppose thei⟨r⟩ operations will be confind because it ⟨is⟩ a very probable event That a French fleet may make its appearance on ou⟨r⟩ Coast which will prevent the Enemys extending themselves far by Water—Th⟨is⟩ River, Connecticut, and New-Jersey [will] probably be the Theatre for this Campaign⟨.⟩ The protection of this River ought to [be] the first Object—The protection of Connecticut and New Jersey the Secon⟨d.⟩
        I am therefore of opinion the main body be kept in & near ⟨the⟩ present position untill the Works are ⟨so⟩ far finish’d as to be left to the defence ⟨of⟩ the Garrison, and in the meantime two Brigades to

be advanced from the Right Wing so as to afford a prospect of Cover to New-Jersey or to join the Army as occasion may require and two Brigades in like manner to be advanced from the left Wing for the Protection of Connecticut. I am with the highest respect Your Excellencys Most Obedient Humble Servt
        
          H. Knox
        
      